DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 8/8/2022. The Examiner notes claims 1-10 are currently pending and have been examined; claim(s) 7-8 are withdrawn due to the Election/Restriction filed 7/28/2022. 

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 8/8/2022 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorrells (US 3045252 A), hereinafter Sorrells.
Regarding claim 1. (Currently Amended) Cleaning apparatus (Fig 1; the entire shown assembly is the cleaning apparatus) comprising: a bucket (12) intended to contain water (Fig 3; 36); a support (19) mounted in the bucket and intended to support a water absorbing element for floor cleaning (Col2:line29-31); a tank (15) intended to contain water (Fig 1-3) and provided with a nozzle (26, 27, & 28 form a nozzle) intended to distribute the water contained inside the tank (Fig 3); and support means (17) fixed to said bucket (Fig 1-4) to support said tank (Fig 4), in such a way that the nozzle of the tank is situated above said support (Fig 3; 28 is above a portion of 19) in order to rinse said water absorbing element disposed on said support of the bucket with clean water (Col1:line21-25).

Claim 2. (Currently Amended) Sorrells discloses the cleaning apparatus of claim 1, also comprising actuation means (29 & 31) intended to actuate said nozzle in order to open/close the nozzle (Fig 3).

Claim 3. (Currently Amended) Sorrells discloses the cleaning apparatus of claim 2, wherein said nozzle comprises a valve (26) with shutter and said actuation means comprise a rod (29) having a lower end connected to said shutter of the valve of the nozzle (Fig 3) and an upper end connected to a handle (31) that can be manually operated.

Claim 9. (Currently Amended) Sorrells discloses the cleaning apparatus of claim 1, comprising swiveling wheels (11) mounted under a bottom wall of said bucket (Fig 1) and a handle (14) connected to said bucket in order to push the bucket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrells (US 3045252 A) in view of Brackett et al. (US 20060005332 A1), hereinafter Brackett.
Regarding claim 10. (Currently Amended) Sorrells discloses the cleaning apparatus of claim 1, but does not disclose comprising a broom-cleaning device comprising a box  wherein a wheel with a plurality of radial blades or brushes is revolvingly mounted; the wheel being connected to a shaft connected to a crank that can be manually operated by the user in order to make the wheel rotate.
However Brackett teaches a broom-cleaning device (Fig 5; ¶66) comprising a box (2, 6, & 11 form a box) wherein a wheel (30) with a plurality of radial blades or brushes (25) is revolvingly mounted (¶66); the wheel being connected to a shaft (42) connected to a crank that can be manually operated by the user in order to make the wheel rotate (¶71; a hand crank is a means to rotate the wheels and blades/brushes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning apparatus as disclosed by Sorrells to have a broom-cleaning device comprising a box wherein a wheel with a plurality of radial blades or brushes is revolvingly mounted; the wheel being connected to a shaft connected to a crank that can be manually operated by the user in order to make the wheel rotate as disclosed by Brackett. One of ordinary skill in the art would have been motivated to make this modification as combining the broom cleaning device would further increase the utility of the cleaning device of Sorrells with no change in function to either Sorrells' device nor Brackett's device.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deaton (US 7597125 B2) discloses a bucket with a tank positioned over a bucket to rinse a mop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723